Citation Nr: 1504359	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as a result of exposure to herbicides (Agent Orange), for accrued benefits purposes or as a substituted claimant.  


REPRESENTATION

Appellant represented by:	Howard H. Hoffman-Logsdon III, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  He died in November 2008.  The appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a January 2014 decision, the Board granted service connection for the cause of the Veteran's death and dismissed the claim for nonservice-connected death pension benefits.  At that time, the Board also denied the appellant's claim for entitlement to service connection for a respiratory disorder, to include as due to herbicide (Agent Orange) exposure, for purposes of accrued benefits.  

The appellant appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans' Claims (Court) and in an Order dated in October 2014 the Court vacated that part of the Board's decision denying service connection for a respiratory disorder, for purposes of accrued benefits, pursuant to a an October 2014 Joint Motion for Partial Remand (JMR).

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In a February 2008 rating decision, the RO denied the Veteran's claim of service connection for a respiratory disorder, to include as a result of exposure to herbicides (Agent Orange).  The claim was pending at the time of his death on November 1, 2008.  

On November 18, 2008, the appellant submitted a VA Form 21-534, Application for Dependency and Indemnity Compensation (DIC), Death Pension & Accrued Benefits by Surviving Spouse.  Under the provisions of 38 U.S.C.A. § 5121A, when a claimant dies on or after October 10, 2008, an eligible survivor may, not later than one year after the date of death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  38 U.S.C.A. § 5121A (West 2014).  The appellant's filing of a VA Form 21-534 is considered a request for substitution.  See Fast Letter 10-30 (Aug. 10, 2010).

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the Veteran's death.

However, the RO has not made a determination as to the appellant's actual eligibility to substitute in the appeal.  Consequently, pursuant to the Court's Order, the claim is remanded for further development on the issue of substitution.  

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of substitution and determine if the appellant is eligible to be recognized as a substitute for the Veteran's pending claim for service connection for a respiratory disorder, to include as due to herbicide (Agent Orange) exposure. 

2.  If the request for substitution is granted, the RO must notify the appellant that she has 119 days from the date she is notified of the favorable substitution decision to file a notice of disagreement with the February 2008 rating decision's denial of service connection for a respiratory disorder.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

